     Case 1:19-cv-00130-SPW-TJC Document 105 Filed 12/02/20 Page 1 of 2



                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION

MONTANA ENVIRONMENTAL                       No. l:19-cv-00130-SPW-TJC
INFORMATION CENTER,et al.,

            Plaintiffs,                     ORDER GRANTING
                                            FEDERAL DEFENDANTS'
      V.                                    UNOPPOSED MOTION TO
                                            APPEAR VIA VIDEO
DAVID BERNHARDT,in his official             CONFERENCE
capacity as Secretary ofthe United States
Department ofthe Interior, et al..

            Federal Defendants,

      and


WESTMORELAND ROSEBUD
MINING,LLC,et al.,

            Defendant-Intervenors.



      Based on Federal Defendants' Unopposed Motion to Appear Via Video

Conference or Telephonically (Doc. 104) for the hearing scheduled for Friday

December 18, 2020 at 9:00 a.m. MST,and for good cause shown,

      IT IS HEREBY ORDERED that counsel for the Federal Defendants shall

appear via video conference for the evidentiary hearing scheduled for December

18, 2020 at 9:00 a.m. MST.

     IT IS FURTHER ORDERED that counsel for the Federal Defendants shall

contact this court's IT personnel, Michael Cuthbert at (406) 247-2322 or Cecil
Case 1:19-cv-00130-SPW-TJC Document 105 Filed 12/02/20 Page 2 of 2
